Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 12, 2016

                                     No. 04-16-00190-CV

                                    John M. DONOHUE,
                                         Appellant

                                              v.

 CITY OF BOERNE CHIEF OF POLICE JAMES KOEHLER, Officer Pablo Morales, and
                           Martha L. Donohue,
                               Appellees

                    From the County Court at Law, Kendall County, Texas
                       Trial Court No. 15-003-CCL and 15-003-CCL-A
                      Honorable William R. Palmer Jr., Judge Presiding


                                       ORDER
       Appellee Martha Donohue’s brief was due August 8, 2016. Neither the brief nor a
motion for extension of time has been filed. We order appellee Martha Donohue to file her brief
by August 22, 2016. If the brief is not filed by the date ordered, we may order the case
submitted without a brief from this appellee.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court